Title: To James Madison from John Rhea, 31 December 1816
From: Rhea, John
To: Madison, James



Dear Sir,
Blountville Sullivan Ct. H. 31st. Decr 1816

I had the pleasure of addressing to You a Letter dated at the United States Factory in the Choctaw Nation, informing that a treaty was concluded by the Commissioners of the U. S. with the Chiefs of that Indian tribe.  I hope that letter was received.  The treaty was forwarded to the War office from Nashville by mail, and I am very much Gratifyed to know, by a letter from that office, that the treaty was received and that it meets Your approbation.  As in a former letter dated at Nashville, so in this I request You to accept my Gratefull acknowledgments for having appointed me a Commissioner to the Choctaw nation for the purpose of making a treaty with them.  Of their friendship to the United S. & progress to civilization more might be written than merely alluding thereto.  I would have written to You previous to this date, but had some inclination to be in the City Early next month.  Some unavaoidable things and inclement weather have hindered.  I flatter myself however that, unless hindered, I will have the pleasure of seeing You again this Winter.  I had frequently been asked, whether any danger of Serious difficulties with any European power, and always answered, none in my opinion.  Your Message to Congress at commencement of the present Session I have with great Satisfaction read, and observed that You mention, that the U States are at peace with the Civilized World.  The United States are indeed a favored Nation.  With every wish for Your happiness I have the honor to be Your Obt. Servt.

John Rhea

